SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50469 Date of Report: February 7, 2011 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 59-3764931 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 5950 Shiloh Road East, Suite N, Alpharetta, GA (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On February 7, 2011, Kevin Kreisler, chief executive officer of GreenShift Corporation, sent a letter to theCompany’s shareholders describing the Company’s current business.A copy of this letter is filed as an exhibit to this report. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS EXHIBITS 99 Letter to shareholders dated February 7, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 7, 2011 GREENSHIFT CORPORATION By:/s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
